Citation Nr: 0902240	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-33 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for atrioventricular block; status post 
cardiac pacemaker.  

3.  Entitlement to an increased rating for chronic anxiety 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issues of entitlement to increased ratings for 
atrioventricular block; status post cardiac pacemaker, and 
chronic anxiety disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertensive vascular disease is not 
characterized by diastolic blood pressure of predominantly 
110 or more or systolic blood pressure of predominantly 200 
or more.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
rating greater than 10 percent for hypertensive vascular 
disease have not been met for any portion of the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
A letter dated in August 2005 satisfies the duty-to-notify 
provisions with respect to the claim an increased rating for 
hypertensive vascular disease as this letter discusses the 
requirements for substantiating this claim.  The RO issued 
this VCAA notice letter prior to initially adjudicating the 
veteran's claim, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
Moreover, since his claim is being denied, no effective date 
will be assigned, so not receiving notice concerning this 
downstream element of his claim is nonprejudicial, i.e., 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  See, also, Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present case, the VCAA notice did not make specific 
reference to the relevant diagnostic codes and other 
applicable information.  In Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed.Cir. 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
Id.  There must be a demonstration that there was no error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In this case, the claimant was provided information regarding 
the applicable diagnostic codes in the statement of the case.  
The veteran has demonstrated an awareness of what is needed 
for a higher evaluation.  His outpatient treatment records 
and written communications reflect his complaints of 
functional impairment and inability to continue his 
employment.  Actual knowledge is established by his 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008)

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination in connection with his hypertensive 
vascular disease claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court with 
respect to the veteran's claim for an increased rating for 
hypertensive vascular disease.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of this claim.

Analysis

The veteran contends that his service-connected hypertension 
warrants an evaluation in excess of 10 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of a particular rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In an July 1959 rating decision, service connection was 
granted for hypertension under Diagnostic Code 7101; a zero 
percent evaluation was assigned effective from December 1958.  
By a February 2001 rating decision, the schedular rating was 
increased to 10 percent disabling for hypertensive vascular 
disease from September 2000.  In July 2005, the veteran filed 
an increased rating claim.

VA records dated from August 2002 to July 2005 fail to 
include any blood pressure readings which reveal diastolic 
pressure of 110 or more, or systolic pressure of 200 or more.

An August 2005 report of VA examination for hypertension 
notes the veteran's longstanding history of hypertension back 
to 1956.  The veteran reported two hospitalizations due to 
uncontrolled hypertension in 1988 and the other in the 1990s.  
It was noted that the veteran took regular medication for 
this condition.  The veteran reported his symptom as 
dizziness.  On examination a blood pressure readings were 
177/90, 180/82, and 179/80.  Chest was symmetric to 
expansion, lungs were essentially clear to auscultation, and 
he had a regular heart rhythm.  The diagnosis was arterial 
hypertension.  

VA records dated in 2005 and 2006 fail to include any blood 
pressure readings which reveal diastolic pressure of 110 or 
more, or systolic pressure of 200 or more.  

VA records during the appeal period fail to include any blood 
pressure readings which reveal diastolic pressure of 110 or 
more, or systolic pressure of 200 or more.  Those records 
reflect that blood pressure readings ranged between 100/77 
(September 2005) and 184/86 (January 2006).

For the entire appeal period, the veteran's service-connected 
hypertension has been rated 10 percent disabling under 
Diagnostic Code 7101, used to evaluate hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Under this Diagnostic Code, a 10 percent rating is assigned 
for hypertension when diastolic pressure is predominately 100 
or more; or when systolic pressure is predominantly 160 or 
more; or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is assigned when diastolic pressure is predominantly 120 or 
more.  A maximum 60 percent rating is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

The Board notes that during the pendency of this appeal, a 
change was made to the criteria used to evaluate disabilities 
evaluating hypertension.  See 71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).  This change added a Note (3) to the 
criteria at Diagnostic Code 7101 that directed that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

The Board has considered the veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
are essentially the only medical findings which can be 
considered in concluding that an increased disability rating 
for hypertension is not appropriate.

As there has been no indication of hypertensive heart disease 
or any other type of heart disease shown during the appeal 
period, nor are any such conditions currently service-
connected, there is no basis for any separate evaluation as 
discussed under Note (3) to the criteria at Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The veteran's blood pressure has been 
read on numerous occasions over the course of this appeal.  
The medical reports, however, show systolic readings which 
have been entirely below 200 and diastolic readings which 
have been entirely below 110.  The preponderance of the 
evidence is against the claim for a disability rating greater 
than 10 percent for the service-connected hypertension over 
the entire course of this appeal.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  Thus, the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

There is no evidence that the manifestations of the veteran's 
service-connected hypertensive vascular disease is unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability 
with respect to this disorder.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the veteran's service-connected 
hypertensive vascular disease.  As the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application and the appeal is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease is denied.


REMAND

The veteran contends that his service-connected 
atrioventricular block, status post cardiac pacemaker, and 
chronic anxiety disorder are more severe than reflected by 
the assigned ratings.  The Board observes that the record 
indicates possible worsening of these disabilities since the 
last examinations.  The Board also notes that the veteran has 
not been afforded a VA examination in nearly three and a half 
years.  Therfore, the Board finds that an examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

It is noted that while the veteran's service-connected 
atrioventricular block, status post cardiac pacemaker, is 
currently rated under Diagnostic Code 7018-7015, implantable 
cardiac pacemakers-atrioventricular block, the rating 
criteria that most nearly reflects the veteran's disability 
has not been identified by a VA examiner because he has not 
been afforded a VA examination in connection with this claim.  
See 38 C.F.R. § 4.104, Diagnostic Code 7018.  This should be 
addressed during the examination.  If evaluation under 
Diagnostic Code 7015 (atrioventricular block) remains 
appropriate, metabolic equivalent testing (MET) must be 
conducted.

Additionally, review of the claims file suggests that the 
veteran continues to receive medical treatment from VA.  
However, due to the length of time that this appeal has been 
on-going, the most recent VA treatment records contained in 
his claims file are dated in July 2006.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, the veteran must be provided with proper notice 
pursuant to current case law.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2008).  Specifically, notify the veteran 
that to substantiate his claim, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his disabilities 
and the effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence that 
the veteran may submit must also be 
included.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his claimed disabilities since July 2006.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder. 

3.  Schedule the veteran for a 
cardiovascular examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should include a detailed 
account of all manifestations of the 
service-connected atrioventricular block, 
status post cardiac pacemaker, found to be 
present.  The examining physician should 
indicate if the disorder is best 
characterized as a supraventricular 
arrhythmia as provided by Diagnostic Code 
7010, a ventricular arrhythmia as provided 
by Diagnostic Code 7011, or an 
atrioventricular block as provided by 
Diagnostic Code 7011.  

If the veteran's disability is most 
appropriately characterized for rating 
purposes as a sustained ventricular 
arrhythmia or atrioventricular block, METs 
testing, and an electrocardiogram, 
echocardiogram, or x-ray, should be done.  
If a laboratory determination of METs by 
exercise testing can not be done for 
medical reasons, an estimate of the level 
of METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops must be 
provided expressed in METs.  The examiner 
should also state whether there is 
evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or x- ray.  If indicated, 
and unless it would be medically 
unadvisable, the examiner should also 
determine the level of left ventricular 
ejection fraction.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.  

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
chronic anxiety disorder.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's chronic anxiety disorder on his 
social and occupational adaptability.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's anxiety disorder consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


